DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-5 and 7-21 are currently pending and are addressed below.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Response to Arguments
Applicant’s response arguments, with regards to claims 1-5 and 7-21, filed on 06/09/2021are moot in view of the new grounds of rejection under the combination of Lee and Kim which is necessitated by Applicant’s amendments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 10, 12, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0131494 to Lee in view of US2019/0193724 to Kim at al. 
4.	Regarding claim 1, Lee discloses a method comprising (see at least [0013])
at a mobile communication device ([0015] wireless communication device): 
Establishing a connection with an autonomous vehicle ([0015] an autonomous driving vehicle configured to receive information through the wireless communication unit);
wherein the mission comprises a plurality of autonomous operations, the plurality of autonomous operations including a first operation comprising, at least a first autonomous trip ([0015] configured to receive position information and to receive a destination, [0071] wherein the vehicle completes the traveling)

Lee does not explicitly disclose the limitations of ensuring that the autonomous vehicle is within a required operational design domain (ODD) when performing autonomous operations; initiating a mission for the autonomous vehicle; travel to second location via a pre-provisioned route; and wherein the plurality of autonomous operations further comprises a second operation within one of the first or second locations and, wherein the autonomous vehicle performs the mission. 

However, Kim is directed to controlling an autonomous vehicle to drive a destination and perform a parking operation. Kim discloses a mobile terminal communicate with the autonomous vehicle ( [¶ 187]), and the autonomous vehicle includes an operation system comprises vehicle driving system, vehicle parking system and more, where the vehicle is operating fully in autonomous driving mode and autonomous parking mode, and as shown in Figs. 16-19 the autonomous vehicle is operating autonomously  and in Fig. 26 the vehicle is parking the autonomously in parking space, that means vehicle is operating within the required ODD (see at least [¶ 242, 246, 249 & 255-271] and Figs. 4-7 & 26). Kim also discloses the system provides navigation information for vehicle to travel to destination from the current location via route, and once the vehicle arrive at destination performs autonomous parking operation/mission, where the vehicle performs autonomous driving and autonomous parking, that means system initiating travelling and parking mission (see at least [¶ 275, 279 & 300] and Fig. 14-17). 

5.	Regarding claim 3, Lee and Kim in combination disclose all the limitation of claim 1 as discussed above, Furthermore Kim discloses initiating the mission is permitted based on the autonomous vehicle being located in the first location (initiating parking mission based on the current location of the vehicle by sending the first route see at least [¶ 08 & 11]).

6.	Regarding claims 4, 12, 18 and 21, Lee and Kim in combination disclose all the limitation of claim1 as discussed above, Furthermore Kim discloses the second location is a parking lot (destination is a parking lot see at least [¶ 300] and Fig. 26-27); and re-claim 21) the second operations comprises parking the autonomous vehicle (the autonomous vehicle is performing parking into parking spot see at least Fig. 26).


at a processor of an autonomous vehicle ( see at least [0015] a controller): 
establishing a connection with a mobile communication device ([0049] controller configured to transmit through the wireless communication unit); 
wherein the mission comprises a plurality of autonomous operations, the plurality of autonomous operations including a first operation comprising, at least a first autonomous trip ([0015] configured to receive position information and to receive a destination, [0071] wherein the vehicle completes the traveling)
wherein the first autonomous trip includes the autonomous vehicle traveling from a first location to a second location via a route without operator input ([0015] autonomous driving vehicle is controlled via a driving unit to destination without operator input)
initiating the mission based on the request ([0015 control the vehicle to travel by the driving unit when receiving an approval, then the autonomous driving unit controls the vehicle to destination). 
Lee does not explicitly disclose the limitations of ensuring that the autonomous vehicle is within a required operational design domain (ODD) when performing autonomous operations; receiving a request to initiate a mission for the autonomous vehicle; travel to second location via a pre-provisioned route; and wherein the plurality of autonomous operations further comprises a second operation within one of the first or second locations.

. 

s 2, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0131494 to Lee in view of US2019/0193724 to Kim at al. further in view of US2018/0275661 to Glaser. 
9.	Regarding claim 2, Lee and Kim in combination disclose all the limitation of claim 1 as discussed above, and Lee discloses at the mobile communication device ([0015] wireless communication device). Furthermore, Kim discloses receiving vehicle state information corresponding to the autonomous vehicle (the sensing unit generate vehicle state information and transmitted to controller (see at least [¶ 84-88]).
Lee does not explicitly disclose; and determining whether the vehicle state information satisfies predetermined conditions, wherein initiating the mission is permitted based on the vehicle state information satisfying the predetermined conditions. 
However, Glaser is directed to automatically controlling autonomous vehicles. Glaser disclose receiving vehicle state information corresponding to the autonomous vehicle ([0062-0064] dispatch controller receives information of autonomous vehicles); and 
Determining whether the vehicle state information satisfies predetermined conditions (dispatch controller can determine which autonomous vehicles are candidates, where the controller considers conditions of the autonomous vehicle and location see at least [¶ 0062-0064]), wherein the initiating the mission is permitted based on the vehicle state information satisfying the predetermined conditions (dispatch controller can select one of the candidate autonomous vehicles, the satisfies the conditions and location to dispatch and initiate the mission/transportation service see at least [¶ 0062-0064]). 
Therefore, from the teaching of Glaser, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify 

10.	Regarding claims 9 and 16, Lee and Kim in combination disclose all the limitation of claim 1 as discussed above. Lee discloses at the mobile communication device; 
Furthermore, Kim discloses after the autonomous vehicle has performed the mission (the autonomous vehicle travelled to second location and autonomously parking the vehicle/mission see at least see at least [275, 300 & 376-380] and Figs.14 & 26) 
Lee does not explicitly disclose the limitations of initiating a further mission comprising a further plurality of autonomous operations, the further plurality of autonomous operations including a first operation comprising at least a second autonomous trip, wherein the second autonomous trip includes the autonomous vehicle traveling from the second location to one of the first location or a third location via a pre-provisioned route without operator input and wherein the plurality of autonomous operations further comprises a second operation within any of the locations.
However, Glaser discloses after the autonomous vehicle has reached the second location, the autonomous vehicle schedule a multi-leg transport dispatch of autonomous vehicles to transport the passenger over certain legs as needed (see at least [45]), and the autonomous vehicle takes passenger from home to train station via selected route/pre-provisioned route, and takes passenger from the train station to destination without the operator input via selected route/pre-provisioned route (see at least [06, 23, 55 & 92]). Therefore, from the teaching of Glaser, It would have been obvious to those 

11.	Regarding claim 14, Lee and Kim in combination disclose all the limitation of claim 10 as discussed above. Lee does not explicitly disclose wherein the autonomous vehicle is unoccupied during the first autonomous trip. 
However, Glaser teaches wherein the autonomous vehicle is unoccupied during the first autonomous trip ([0023] an autonomous vehicle takes the passenger from their home to transition, this implies the first trip of the vehicle was to the passenger’s home, meaning the vehicle is unoccupied for the first trip). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Glaser and have the vehicle be unoccupied during the first trip. Doing so would aid in the autonomous vehicles ability to perform various trips. 

12.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US2016/0131494 in view of US2019/0193724 to Kim at al. further in view of Salter US2019/0064809.
13.	Regarding claims 5 and 13, Lee and Kim in combination disclose all the limitation of claim 1 as discussed above. Lee does not explicitly disclose wherein the parking lot is second operation comprises identifying an available parking spot from the plurality of parking spots. 
However, Salter teaches wherein the parking lot is comprised of a plurality of parking spots ([0084] identify a parking lot where the vehicle should drive, this is a parking lot that means the parking lot is comprised of multiple spots) and wherein the autonomous vehicle is configured to identify an available parking spot from the plurality of parking spots ([0084] identify a parking space location where the vehicle should drive, that means the second operation is identifying the parking spot). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Slater to use the technique of identifying the parking spot similar to the teaching of Slater in order to enhance autonomous vehicle operation. 

14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US2016/0131494 to Lee in view of US2019/0193724 to Kim at al. further in view US2017/0359314 to Mathias.
15.	Regarding claim 7, Lee and Kim in combination disclose all the limitation of claim 1as discussed above. Lee does not explicitly disclose wherein the connection between the mobile communication device and autonomous vehicle is a secure socket connection. 
However, Mathias teaches wherein the connection between the mobile communication device and autonomous vehicle is a secure socket connection ([0036] secure socket connection can be used, [0064] embodiments of the present invention can be used in .

16.	Claims 8, 11, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0131494 to Lee in view of US2019/0193724 to Kim at al. further in view of US2016/0116293 to Grover.
17.	Regarding claims 8 and 15, Lee and Kim in combination disclose all the limitation of claim 1 as discussed above. Lee does not explicitly disclose wherein the first location is a parking lot. 
However, Grover teaches wherein the first location is a parking lot ([0038] the vehicle will leave the parking structure to arrive at the pick-up location). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Grover and have the vehicles first location be a parking lot. Doing so would aid in the autonomous vehicles ability to perform various trips.

18.	Regarding claims 11 and 19, Lee and Kim in combination disclose all the limitation of claim 10 as discussed above, furthermore Lee discloses comprising at the processor of an autonomous vehicle ([0015] controller). Lee does not explicitly disclose 
However, Grover teaches receiving vehicle state information corresponding to the autonomous vehicle ([0035] the vehicle computer system collects information about the vehicle, examples include fuel information, location, parking information, etc.); and transmitting the vehicle state information to the mobile communication device ([0035] the vehicle computer system configured to send the nomadic device vehicle data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Grover and have the vehicle send state information to the mobile device. Doing so would aid in the autonomous vehicles ability to perform various trips.

19.	Regarding claim 20, Lee and Kim in combination disclose all the limitation of claim 17 as discussed above, Lee discloses the operation further comprising: after the connection with the mobile communication device is established ([0015] an autonomous driving vehicle configured to receive information through the wireless communication unit). Lee does not explicitly disclose receiving periodic requests for the vehicle state information from the mobile communication device. 
However, Grover teaches receiving periodic requests for the vehicle state information from the mobile communication device ([0035] the vehicle computer system configured to send the nomadic device vehicle data as required). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Grover and have the vehicle send .

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RACHID BENDIDI/Primary Examiner, Art Unit 3667